DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/29/21 has been entered. Claims 1-4, 8-9, 11-17, 19-21, 23, and 28-37 remain pending in the application. Claims 5, 6, 18, 22 and 27 have been cancelled. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/29/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 28-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (US 2003/0023255) in view of Gattavari et al. (US 2015/0369375), herein referred to as Gattavari, and Inamori et al. (US 2008/0249456), herein referred to as Inamori.
Regarding claims 1, 28 and 29, Miles discloses a medical device comprising (e.g. Fig. 1 and 7) a constant-flow fluid pump (52) configured to pump a fluid through a fluid conduit (10, 50); and a rotary valve (130) fluidically connected to the pump, the rotary valve comprising: a first valve member (140) configured to be disposed at least partially within the fluid conduit and comprising at least one first aperture (142); a second valve member (134) configured to be disposed at least partially within the fluid conduit and comprising at least one second aperture (144), and at least one of the first and second valve 
Miles discloses the claimed invention except for wherein: the first valve member comprises a stator; and the second valve member comprises a rotor, the rotor being rotatable relative to the stator, and an actuator configured to rotate the rotor to cause the rotor to be positioned in the plurality of positions relative to the stator, and a controller operatively connected to and controlling the actuator to cause the rotor to rotate continuously to produce a pulsatile flow of the fluid through the conduit. 
Gattavari teaches that it is known to use wherein: the first valve member comprises a stator; and the second valve member comprises a rotor as set forth in [0041] (e.g. recovery means 5 comprise a stator preferably associated with the valve body 2 and placed at the rotating element 7, which defines a rotor electromagnetically coupled with said stator) to allow high conversion efficiency to be obtained. 
Inamori teaches it would be known to use a controller operatively connected to and controlling the actuator to cause the rotor to rotate continuously to produce a pulsatile flow of the fluid through the conduit as set forth in [0032]-[0036] (e.g. pulsatile flow generation control device…wherein auxiliary circulation therapy is conducted or promoted by generating pulsatile flow…comprises an electromagnetic valve disposed in the blood supply line…and a control means for performing control-output relating to opening and closing operation of the electromagnetic valve; the control means has at least a delay circuit and actuates the electromagnetic valve to close based on delay detection, maintains the electromagnetic valve closed for a predetermined time interval, and actuates the magnetic valve to open) so that the supply of blood is periodically interrupted.

Regarding claim 8, the modified Miles discloses wherein the rotor is configured to be rotated to be positioned in one or more first positions in which the at least one first aperture and the at least one second aperture are at least partially aligned to allow fluid to flow through the rotary valve and a second position in which the at least one first aperture and the at least one second apertures are unaligned to substantially stop fluid flow through the rotary valve (e.g. [0019] isolation valve includes a tubular housing and a blocking member for occluding the valve. To open, the blocking member may be rotated such that the bore is aligned with the tubular housing. To close the isolation valve, the blocking member may be rotated such that the bore is out of alignment with the tubular housing, thus preventing fluid flow.).
Regarding claim 9, the modified Miles discloses wherein the rotor is configured to be rotated to be positioned in a first position in which the at least one first aperture and the at least one second aperture are at least partially aligned at a first time and a second position in which the at least one first aperture and the at least one second aperture are at least partially aligned at a first time to vary the volumetric or mass flow rate through the rotary valve. (e.g. [0019]).
Regarding claim 30, the modified Miles discloses wherein the first vale member comprises a stator; the second valve member comprises a rotor; and the second valve member is rotatable relative to the first valve member (e.g. Gattavari – [0041]).
Regarding claim 34, the modified Miles discloses wherein the pulsatile flow of the fluid through the conduit mimics a pulsatile blood flow produced naturally by a human heart (e.g. Inamori - [0002] generating pulsatile flow in synchronization with the systole and diastole of the patient's own pulse).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Gattavari and Inamori, as applied above, in further view of Tsuchiya et al. (US 5178515), herein referred to as Tsuchiya.
Regarding claim 2, the modified Miles discloses the claimed invention except for an artificial lung device fluidically coupled to the pump and the rotary valve. Tsuchiya teaches that it is known to use an artificial lung device fluidically coupled to the pump and the rotary valve as set forth in Col 11 lines 22-27 (e.g. medical pump may be applied to artificial lungs) for recycling-liquid circulation. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, with an artificial lung device fluidically coupled to the pump and the rotary valve as taught by Tsuchiya, since such a modification would provide the predictable results of recycling-liquid circulation.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Gattavari and Inamori, as applied above, in further view of Fissell et al. (US 20090131858), herein referred to as Fissell.
Regarding claim 3, the modified Miles discloses the claimed invention except for a dialyzer device fluidically coupled to the pump and the rotary valve. Fissell teaches that it is known to use a dialyzer device fluidically coupled to the pump and the rotary valve as set forth in [0085] (e.g. membranes configured for filtration of biological fluids (e.g., dialysis - dialyzer)…membrane further comprises at least one of a pump and an actuator) to filter pumped blood.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, with a dialyzer device fluidically coupled to the pump and the rotary valve .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Gattavari and Inamori, as applied above, in further view of Hering et al. (US 2013/0343917), herein referred to as Hering.
Regarding claim 4, the modified Miles discloses controlling fluid flow through the fluid conduit (e.g. Gattavari - [0001] control valve adapted to regulate flow of fluid within a conduit).
The modified Miles discloses the claimed invention except for a second constant-flow fluid pump; and a second rotary valve fluidically connected to the second constant-flow pump via a fluid conduit.   Hering teaches that it is known to use a second constant-flow fluid pump; and a second rotary valve fluidically connected to the second constant-flow pump via a fluid conduit as set forth in [0040] (e.g. two drive pumps are required in biventricular operation of such pumps) to pump different heart chambers. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, with a second constant-flow fluid pump; and a second rotary valve fluidically connected to the pump via a fluid conduit as taught by Hering, since such a modification would provide the predictable results of pumping different heart chambers.
Claims 11-13, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Gattavari and Inamori, as applied above, in further view of Rogers et al. (US 2013/0277119), herein referred to as Rogers.
Regarding claims 11 and 12, the modified Miles discloses the claimed invention except for wherein the stator or rotor comprises an annulus comprising an open end and a second end comprising a first disc and the rotor or stator comprises a second disc disposed and configured to rotate within the annulus adjacent the first disc, the first disc comprising the at least one first aperture and the second 
Regarding claim 13, the modified Miles discloses the claimed invention except for wherein each of the first and second discs comprise: a hub aligned with a center of the disc; a rim defining a circumference of the disc; and a plurality of spokes, each of which extend between the hub and the rim, wherein the at least one first aperture comprises a plurality of first apertures, each of which is defined by a space between adjacent spokes and between the hub and the rim of the first disc, and wherein the at least one second aperture comprises a plurality of second apertures, and wherein a space between adjacent spokes and between the hub and the rim of the second disc defines one of the plurality of first apertures. Rogers teaches that it is known to use wherein each of the first and second discs comprise: a hub aligned with a center of the disc; a rim defining a circumference of the disc; and a plurality of spokes, each of which extend between the hub and the rim, wherein the at least one first aperture 
Regarding claim 36, the modified Miles discloses the claimed invention except for wherein the actuator is configured to cause the rotor to rotate at a constant angular velocity. Rogers teaches that it would be known to use wherein the actuator is configured to cause the rotor to rotate at a constant angular velocity as set forth in [0026] (e.g. In certain embodiments, upon a substantially constant angular velocity of the relative rotation between the rotor assembly 200 and the stator assembly 100) to control the amplitude and dwell of the rotor. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, 
Regarding claim 37, the modified Miles discloses the claimed invention except for wherein the actuator is configured to cause the rotor to rotate at a variable angular velocity. Rogers teaches that it would be known to use wherein the actuator is configured to cause the rotor to rotate at a variable angular velocity as set forth in [0046] (e.g. rotor assembly 200 in certain embodiments can change its rate of rotation between two predetermined rotation velocities, a high rate and a low rate) to accelerate or decelerate the rotor assembly as needed. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, with w wherein the actuator is configured to cause the rotor to rotate at a variable angular velocity as taught by Rogers, since such a modification would provide the predictable results of accelerating or decelerating the rotor assembly as needed.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Gattavari, Inamori and Rogers, as applied above, in further view of Carrier et al. (US 2005/0250975), herein referred to as Carrier.
Regarding claim 14, the modified Miles discloses the claimed invention except for wherein the annulus comprises at least one groove on an inner surface thereof, and wherein the second disc comprises at least one flange extending radially outward from a periphery of the second disc, the at least one flange received within the at least one groove. Carrier teaches that it is known to use wherein the annulus comprises at least one groove on an inner surface thereof, and wherein the second disc comprises at least one flange extending radially outward from a periphery of the second disc, the at least one flange received within the at least one groove as set forth in [0099] (e.g. there are 3 blades (flanges) such as 78 and 79 (Fig. 3, and Fig. 9) aligned with the three grooves 69, 70, 71 (e.g. Fig. 8)) and .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Gattavari, Inamori, Rogers and Carrier, as applied above, in further view of Yamada et al. (US 2015/0010415), herein referred to as Yamada.
Regarding claim 15, the modified Miles discloses wherein the at least one groove extends axially from adjacent the first disc (e.g. Carrier - [0068] axial grooves 48, 49, 50).
The modified Miles discloses the claimed invention except for wherein the at least one groove extends along a curved path. Yamada teaches that it is known to use wherein the at least one groove extends along a curved path as set forth in [0086] (e.g. each hydrodynamic groove 21 has one end in the periphery of the circular portion slightly separated from the center of the barrier wall…in a spiraling shape (curved)) to create a hydrodynamic pressure between the impeller and barrier wall. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, with wherein the at least one groove extends along a curved path as taught by Yamada, since such a modification would provide the predictable results of creating a hydrodynamic pressure between the impeller and barrier wall.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Gattavari, Rogers and Carrier, as applied above, in further view of Khanwilkar et al. (US 2002/0094281), herein referred to as Khanwilkar.
Regarding claim 16, the modified Miles discloses the claimed invention except for wherein the second disc is configured to rotate and translate axially relative to the first disc. Khanwilkar teaches that it is known to use wherein the second disc is configured to rotate and translate axially relative to the first disc as set forth in Fig. 12 and [0037] (e.g. permanent and electromagnetic bearings which develop axial forces and provide adjustments to impeller positioning relative to pump housing, six impeller degrees of freedom: three translations and three rotations), Fig. 13 and [0103] (e.g. one axial translational axis) to avoid contact between the rotating and stationary components, and allow the bearings to operate without wear or friction losses. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, with wherein the second disc is configured to rotate and translate axially relative to the first disc as taught by Khanwilkar, since such a modification would provide the predictable results of avoiding contact between the rotating and stationary components, and allow the bearings to operate without wear or friction losses.
Regarding claim 17, the modified Miles discloses the plurality of spokes of the second disc align with the plurality of first apertures of the first disc to substantially stop fluid flow through the rotary valve and cause the second disc to rotate and translate axially into an open position in which the second disc is axially offset from the first disc and the plurality of second apertures of the second disc are at least partially aligned with the plurality of first apertures of the first disc to allow fluid flow through the rotary valve (e.g. Rogers - [0008] and Figs. 3B,C).
The modified Miles discloses the claimed invention except for wherein the second disc is configured to rotate and translate axially relative to the first disc into a closed position in which the second disc is adjacent the first disc.   Khanwilkar teaches that it is known to use wherein the second disc is configured to rotate and translate axially relative to the first disc into a closed position in which the second disc is adjacent the first disc as set forth in [column and line number or reference number] to .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Gattavari and Inamori, as applied above, in further view of LaRose et al. (US 2009/0112312), herein referred to as LaRose.
Regarding claim 31, the modified Miles discloses the claimed invention except for wherein: the first valve member comprises a first rotor; and the second valve member comprises a second rotor. LaRose teaches that it is known to use wherein: the first valve member comprises a first rotor; and the second valve member comprises a second rotor as set forth in [0038] (e.g. a second rotor 58) to provide additional pumping work. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, with wherein: the first valve member comprises a first rotor; and the second valve member comprises a second rotor as taught by LaRose, since such a modification would provide the predictable results of additional pumping work.
Claims 19-21, 23 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Gattavari, Inamori and LaRose, as applied above, in further view of Rogers. 
Regarding claims 19 and 32, the modified Miles discloses the claimed invention except for wherein: the first rotor comprises an annulus comprising an open end and a second end comprising a first disc, the first disc comprising the at least one first aperture; and the second rotor comprises an 
Regarding claim 20, the modified Miles discloses the claimed invention except for wherein the second rotor is arranged within the annulus of the first rotor, the second disc being arranged adjacent the first disc. Rogers teaches that it is known to use wherein the second rotor is arranged within the annulus of the first rotor, the second disc being arranged adjacent the first disc as set forth in Fig. 1, 2, 3A, and [0028] to define flow paths in the valve.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, with wherein the second rotor is arranged within the annulus of the first rotor, the second disc being arranged adjacent the first disc as taught by Rogers, since such a modification would provide the predictable results of defining flow paths in the valve.
Regarding claim 21, the modified Miles discloses wherein the first and second rotors are disposed in an end-on arrangement with the first and second discs facing and adjacent one another and the first and second rotors axially aligned (e.g. LaRose - Fig. 2 - rotors 56 and 58 appear axially aligned).
Regarding claim 23, the modified Miles discloses the claimed invention except for wherein:  the at least one first aperture comprises a longitudinal slot in a circumference of the first rotor; the second rotor comprises an annulus comprising an open end and a closed end; and the at least one second aperture comprises a longitudinal slot in a circumference of the second rotor Rogers teaches that it is known to use wherein:  the at least one first aperture comprises a longitudinal slot in a circumference of the first rotor; the second rotor comprises an annulus comprising an open end and a closed end; and the at least one second aperture comprises a longitudinal slot in a circumference of the second rotor as set forth in Fig. 3 (e.g. stator 100 appears to have annulus around central axis, rotor 120 has slots) to maximize the cross-sectional area.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, with wherein:  the at least one first aperture comprises a longitudinal slot in a circumference of the first rotor; the second rotor comprises an annulus comprising an open end and a closed end; and the at least one second aperture comprises a longitudinal slot in a circumference of the second rotor as taught by Rogers, since such a modification would provide the predictable results of maximizing the cross-sectional area.
Regarding claim 33, the modified Miles discloses wherein: the first disc comprises two apertures arranged approximately opposite one another about a center of the first disc; and the second disc comprises two apertures arranged approximately opposite one another about a center of the second disc (e.g. Gattavari - Fig. 5 and [0043] first and second plates 10 and 11, openings (apertures) 12).
Claim 35 rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Gattavari and Inamori, as applied above, in further view of Jassawalla et al. (US 6264601), herein referred to as Jassawalla.
Regarding claim 35, Miles discloses the claimed invention except for wherein the actuator comprises: at least one electrical armature connected to a power source and configured to receive a constant or variable electrical current therefrom; and at least one magnetic member coupled to or integral with the rotor, the at least one electrical armature surrounding the at least one magnetic member. Jassawalla teaches that it is known to use wherein the actuator comprises: at least one electrical armature connected to a power source and configured to receive a constant or variable electrical current therefrom; and at least one magnetic member coupled to or integral with the rotor, the at least one electrical armature surrounding the at least one magnetic member as set forth in Col 6, line 61-Col 7, line 3 (e.g. a passive pressure sensitive bypass valve 52 is situated within bypass conduit 50 and serves to "short circuit" the system when the pressure differential between conduits 46 and 48 rises above a predetermined level) to provide a magnetic flux path.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Miles, with wherein the actuator comprises: at least one electrical armature connected to a power source and configured to receive a constant or variable electrical current therefrom; and at least one magnetic member coupled to or integral with the rotor, the at least one electrical armature surrounding the at least one magnetic member as taught by Jassawalla, since such a modification would provide the predictable results of a magnetic flux path.
Response to Arguments
Applicant's arguments filed 01/29/21 have been fully considered but they are not persuasive.
In view of the amended claims, Examiner directs Applicant to Inamori [0032]-[0036] (e.g. pulsatile flow generation control device…wherein auxiliary circulation therapy is conducted or promoted 
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-4, 8-9, 11-17, 19-21, 23, and 28 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792